Title: To George Washington from John Jay, 25 February 1795
From: Jay, John
To: Washington, George


        
          private
          Dear Sir
          London 25 Feby 1795
        
        Your very friendly Letter of the 1 Novr last, gratified me not a little. The Insurrection had caused disagreable Sensations in this Country, the objects and Efforts of the Jacobin Societies in america were known here, and the hate of our Government was considered as being involved in that of the Insurrection. The manner in which it has terminated has given sincere Satisfaction to this Government, to whom all disorganizing Innovations give alarm—their confidence in your wisdom Decision and Energy has been confirmed by the Event.
        The Institution and Influence of such Societies among us, had given ⟨m⟩e much concern; and I was happy in percieving that the Suppression of the Insurrection, together with the character and fall of similar ones in France, would probably operate the Extinction of these mischievous associations in america.
        Your Remarks relative to my negociations are just and kind—I assure You, nothing on my part has been wanting to render the Conclusion of them as consonant as was possible to your Expectations & wishes.
        Perfectly apprized both of my Duty and Responsibility, I determined not to permit my Judgment to be influenced by any Considerations but those of public Good, under the Direction of my Instructions. I knew and know that no attainable Settlement or Treaty would give universal Satisfaction; and I am far from expecting that the one I have signed, will not administer occasion for calumny and Detraction. These are Evils which they who serve the People will always meet with. Demagogues will constantly flatter the Passions and Prejudices of the multitude; and will never cease to employ improper arts against those who

will not be their Instruments. I have known many Demagogues, but I have never known one honest man among them. These are among the Evils which are incident to human Life, and none of them shall enduce me to decline or abandon Pursuits, in which I may concieve it to be my Duty to embark or persevere. All creatures will act according to their nature, and it would be absurd to expect that a man who is not upright will act like one that is. The Time will come when all Books and Histories and Errors will be consumed, and when from their ashes Truth only will rise and prevail and be immortal.
        I observe from Mr Randolph’s Letters that certain articles of the Treaty will be considered as more objectionable than they appear to me. Before answers to his Letters could arrive, it’s Fate will be decided—If it should be ratified, additional articles may be negociated, and Defects supplied, and Explanations made. If it should not be ratified—I presume explicit Instructions will be immediately sent to me on the points in question; and I will do my best Endeavours to adjust them accordingly.
        You will herewith recieve a large Packet containing Papers & Letters—the former from Sr John Sinclair—The printed paper enclosed with this Letter I transmit by the Desire of Sir John Dalrymple. You will also find herewith enclosed a copy of an unofficial Letter to me from Lord Grenville, and a copy of the memorial mentioned in it. I have added a printed Report respecting Sierra Leone—the Information it contains may be new and agreable to You.
        among my Dispatches to Mr Randolph by this Ship, is a copy of a Letter I have recieved from Mr Monroe at Paris, and of two which I have written to him. The Expediency of correcting the mistakes which the french Convention seem to have embibed will doubtless strike You. From the last of my two Letters to Mr Munro you will remark that Col. Trumbull is going to Stutgard with my Consent—his presence there is necessary about some plates which an Eng[r]aver there has nearly finished for him.
        Be pleased to present my best compliments to Mrs Washington, and be assured of the perfect Respect Esteem and Attachment with which I am Dear Sir your obliged and affte Servt
        
          John Jay
        
       